ICJ_081_ConventionPrivilegesImmunitiesUN_ECOSOC_NA_1989-12-15_ADV_01_NA_03_FR.txt. 212

OPINION INDIVIDUELLE DE M. SHAHABUDDEEN
[Traduction]

J'ai voté en faveur de l’avis consultatif, mais j'estime nécessaire d’expli-
quer ma position sur les quatre points suivants : i) la base sur laquelle prio-
rité a été donnée à la requête; ii) la réserve de la Roumanie à la convention
de 1946 sur les privilèges et immunités des Nations Unies; iii) la thèse dela
Roumanie concernant l’état de santé de M. Mazilu; iv) ’applicabilité de la
convention pour permettre à un expert de quitter son pays de nationalité
ou de résidence dans le cadre de sa mission.

I. LA BASE SUR LAQUELLE PRIORITE A ETE DONNÉE
A LA REQUÊTE

Le premier point concerne l’ordonnance de la Cour en date du 14 juin
1989 à laquelle il est fait référence au paragraphe 3 de l’avis consultatif.
Comme le dit l'ordonnance, « pour fixer les délais de procédure » il a été
jugé «nécessaire de tenir compte du fait que la requête pour avis consul-
tatif a été expressément présentée «à titre prioritaire » (C.I.J. Recueil 1989,
p. 10). Il ressort du dossier que l’introduction de ces trois derniers mots
dans l’énoncé de la requête a été expressément contestée lors de la délibé-
ration du Conseil économique et social, au motif «que le Conseil n’a pas
à donner de directives à la Cour en matière de priorités alors qu’il ignore
les autres questions dont la Cour est saisie. » (pièce n° 98, p. 2, interven-
tion de M. Mikulka (Tchécoslovaquie), mai 1989). Je ne crois pas que cette
contestation était bien fondée, mais elle soulève tout de même une ques-
tion suffisamment importante pour m’obliger à dire que, à mon avis, tout
en accordant tout le poids qui convient à ce que demande un organe re-
quérant, c’est toujours à la Cour qu’il appartient de décider, en vertu du
pouvoir discrétionnaire qui est le sien, si les circonstances d’une affaire
particulière justifient qu’elle soit examinée en priorité. Cette question a
fait l’objet d’intéressantes observations en doctrine, mais je voudrais m’en
tenir ici à certains principes généraux.

Comme le suggère l'affaire relative au Procès de prisonniers de guerre
pakistanais, mesures conservatoires (C.I.J. Recueil 1973, p. 330, par. 10-14),
la possibilité pour une nouvelle affaire d’être examinée en priorité par
rapport à d’autres affaires pendantes présuppose l’urgence, et la Cour
demeure compétente pour se prononcer sur l’urgence même lorsqu'une
affaire entre formellement dans une catégorie prioritaire visée par le
Règlement de la Cour. Cela tient, me semble-t-il, au caractère judiciaire
souverain de la Cour tel qu’il a été établi par la Charte et par le Statut,

39
PRIVILÈGES ET IMMUNITÉS (OP. IND. SHAHABUDDEEN) 213

deux textes auxquels le Règlement de la Cour doit à l'évidence se confor-
mer, tant dans ses dispositions que dans son interprétation et sa mise en
œuvre.

A la lecture, les travaux préparatoires relatifs à la création de la Cour
permanente de Justice internationale montrent que, à la différence de la
Cour permanente d’arbitrage installée sous le même toit, la première était
destinée à être une cour de justice au sens où on l’entend normalement. Ce
concept fondamental, quoique dérivé du droit interne, était considéré
comme ayant une valeur générale et dominante, et d’ailleurs sa primauté a
été affirmée à maintes reprises aussi bien par l’ancienne Cour que par la
Cour actuelle. La principale caractéristique d’une cour de justice est
qu’elle est investie d’un pouvoir judiciaire. D’ordinaire, il se peut qu’une
instance externe, dotée d’un pouvoir législatif approprié s'étendant à la
compétence d’un tribunal ou, à défaut, comme c’est le cas en l’espèce, que
le mécanisme pouvant modifier son statut ait autorité pour modifier
Pétendue du pouvoir judiciaire attribué à l’origine à ce tribunal; mais,
quoi qu’il en soit, il est impossible au tribunal lui-même d’aliéner une part
quelconque du pouvoir qui lui est dévolu. Même si l’on observe la pru-
dence requise lorsqu’on transpose des notions de droit interne au plan du
droit international, il semble peu convaincant d’invoquer le caractère in-
ternational d’une cour de justice pour laisser entendre que, sur une ques-
tion aussi fondamentale, cette cour échappe aux contraintes qui s’impo-
sent à la généralité des tribunaux.

La décision d’examiner une affaire en priorité a des conséquences tant
pour l’examen de cette nouvelle affaire que pour celui des autres affaires
pendantes, et par conséquent pour la bonne administration de la justice.
Une telle décision participe de l’exercice du pouvoir judiciaire de la Cour.
Par conséquent, la compétence de la Cour pour régler sa propre procé-
dure ne peut aller jusqu’à lui permettre de transférer à une partie ou à une
entité placée dans une position analogue une part quelconque du pouvoir
qu’a la Cour de décider des questions de priorité (le droit pour les parties
de présenter leurs vues étant une autre question). Il en est ainsi même dans
une affaire consultative, vu le caractère essentiellement judiciaire de la
Cour. Certes, en pareil cas, «la réponse constitue une participation de la
Cour, elle-même «organe des Nations Unies», à l’action de l’Organisa-
tion » (Interprétation des traités de paix conclus avec la Bulgarie, la Hongrie
et la Roumanie, C.I.J. Recueil 1950, p. 71); mais bien entendu c’est en tant
que cour de justice que la Cour y participe. Assurément la Cour a une
autonomie dans l’exercice de sa compétence réglementaire; mais si grande
que soit cette autonomie, sa compétence n’est pas illimitée. Elle trouve
une limite claire et précise dans cette considération que, si largement
qu’on l'interprète, la compétence réglementaire de la Cour est destinée
à être utilisée pour réglementer l'exercice de son pouvoir judiciaire, et
non pour s’en défaire. Les dispositions du Règlement de la Cour ont été
élaborées et doivent être interprétées sur cette base. La Cour demeure
donc libre de déterminer, dans chaque cas, s’il y a lieu d’accorder une
priorité.

40
PRIVILÈGES ET IMMUNITÉS (OP. IND. SHAHABUDDEEN) 214
II. LA RESERVE ROUMAINE À LA CONVENTION GENERALE

Les paragraphes 29 à 36 de l’avis consultatif traitent de la thèse de la Rou-
manie selon laquelle le défaut de consentement de sa part interdit le recours
à la compétence consultative de la Cour au titre de l’article 96 de la Charte.
Comme la Cour semble le laisser entendre dans son avis, la Roumanie ne
peut logiquement soutenir cette position que si elle soutient aussi que la ré-
serve qu’elle a faite à la section 30 de la convention générale est applicable à
la Charte de façon à imposer l'exigence du consentement comme condition
préalable au recours à cette juridiction. J’approuve la Cour de ne pas ac-
cepter cette thèse mais je voudrais donner mes raisons.

Indépendamment de la question de savoir si la Charte peut être l’objet de
réserves et mises à part les difficultés que présente l'hypothèse d’une réserve
à un traité (en l’espèce à la Charte) faite par un Etat après qu’il est devenu
partie à ce traité, il me semble que l’idée selon laquelle une réserve à un
traité jouerait aussi comme réserve à un autre traité est foncièrement er-
ronée. Dans l'affaire des Essais nucléaires (Australie c. France) (C.I.J. Re-
cueil 1974, p. 253), une thèse était présentée à la Cour selon laquelle cer-
taines réserves contenues dans la déclaration de la France acceptant la
juridiction obligatoire de la Cour conformément au paragraphe 2 de l’ar-
ticle 36 du Statut s’appliquaient aussi à ses obligations en vertu de l’Acte
général pour le règlement pacifique des différends internationaux (1928).
Se référant à cette thèse et au paragraphe 1 d) de l’article 2 de la conven-
tion de Vienne sur le droit des traités (1969), la minorité, MM. Onyeama,
Dillard, Jiménez de Aréchaga et sir Humphrey Waldock, avait déclaré ce
qui suit dans une opinion commune :

«en principe, une réserve ne concerne que l’expression, qui a été
donnée par un Etat, de son consentement à s’obliger par un traité ou
par un instrument déterminé et les obligations qu'il a assumées en
exprimant ainsi son consentement. Par conséquent, l’idée qu’une ré-
serve jointe à un accord international puisse, par un processus qui
n’est pas précisé, se surimposer à un autre acte international ou se
rattacher à celui-ci est étrangère à la notion même de réserve en droit
international; elle fait en outre bon marché des règles régissant la no-
tification, l'acceptation et le rejet des réserves. » (Ibid., p. 350.)

La justesse de cette déclaration de principe ne prête guère à contestation.

L'effet de la réserve roumaine porte seulement sur la section 30 de la
convention, alors que le droit de demander un avis consultatif est régi
exclusivement par l’article 96 de la Charte. La section 30 de la convention
ne donne et ne peut donner à personne le droit de demander un avis
consultatif, elle ne peut que s’appliquer à un tel droit, déjà conféré par
Particle 96 de la Charte ou en vertu de cette disposition. Le seul effet de la
section 30 de la convention est d’obliger l’organe investi de ce pouvoir par
l’article 96 de la Charte ou en vertu de cette disposition à l’exercer dans le
cas de certains différends et d’imposer aux parties à de tels différends

41
PRIVILÈGES ET IMMUNITÉS (OP. IND. SHAHABUDDEEN) 215

d'accepter comme «décisif» l’avis consultatif qui en résultera. C’est sur
ces deux éléments supplémentaires que s’exerce la réserve et non sur la
compétence attribuée à la Cour par l’article 96 de la Charte. Même si, du
fait de la réserve, ces deux éléments disparaissent dans le cas de la Rou-
manie, la Cour n’en est pas moins compétente en vertu de l’article 96 de la
Charte, qui n’est pas touché par la réserve. Cette hypothèse impliquerait
d’ailleurs une adhésion totale au point de vue de la Roumanie quant à
l'étendue des effets de la réserve sur la section 30 de la convention — point
de vue qui peut être contesté mais dont j'estime, comme la Cour, qu’il n’est
pas nécessaire de l’examiner (voir le paragraphe 34 de l’avis consultatif).

En résumé, donc, tout en souscrivant à ce qui est dit au paragraphe 36
de l’avis consultatif, à savoir que «la réserve faite par la Roumanie à la
section 30 de la convention générale est sans incidence sur la compétence
de la Cour pour connaître de la présente requête », je voudrais ajouter que
la réserve est sans incidence sur cette compétence pour la simple raison
qu’une telle incidence est impossible.

III. LA THÈSE DE LA ROUMANIE CONCERNANT
L'ÉTAT DE SANTÉ DE M. MAZILU

En ce qui concerne la question de l’état de santé de M. Mazilu, j’ap-
prouve la conclusion énoncée au paragraphe 59 de l’avis consultatif selon
laquelle «il appartenait à l'Organisation des Nations Unies de décider
dans les circonstances de l’espèce s’il convenait de maintenir M. Mazilu
dans sa qualité de rapporteur spécial... »; mais, indépendamment du fait
que cette affirmation est si évidente en soi que j’hésiterais à interpréter le
dossier comme démontrant de façon crédible que la Roumanie avait l’in-
tention de la contester, il me semble que l’argumentation roumaine sur cet
aspect de l’affaire ne dépend pas nécessairement de la question de savoir
qui a le droit de maintenir M. Mazilu dans ses fonctions de rapporteur
spécial ou de mettre fin à sa nomination pour raisons de santé (les nomi-
nations faites par les Etats sont une autre question). À ce que je com-
prends, ce que la Roumanie semble dire dans son exposé écrit présenté à
la Cour est une idée différente que l’on pourrait exprimer de la façon sui-
vante:

i) même en admettant que M. Mazilu a été et continue d’être un expert en
mission (conclusion de la Cour que je partage), la maladie l’a mis dans
l'incapacité d'assumer sa tâche à un tel point qu’elle lui a ôté tout be-
soin et donc tout droit quant aux privilèges et immunités prévus par la
convention, ceux-ci étant accordés sur une base fonctionnelle; et

ii) la Roumanie a une compétence interne exclusive en ce qui concerne
la santé de ses ressortissants, ce qui a pour conséquence que la
Roumanie, ayant pris sa propre décision quant à l’état de santé de

42
PRIVILÈGES ET IMMUNITÉS (OP. IND. SHAHABUDDEEN) 216

M. Mazilu, cette décision est définitive 4 tous égards et toute tentative
de la part de l'Organisation des Nations Unies pour s’assurer en Rou-
manie de son bien-fondé ou pour agir contrairement à cette décision
constituerait une ingérence dans les affaires intérieures de cet Etat
(avis consultatif, par. 19 et 26; dossier, pièce n° 61, par. 53, et pièce
n° 64, par. 42; exposé écrit de la Roumanie présenté à la Cour, p. 7-8;
exposé écrit des Etats-Unis présenté à la Cour, p. 10; exposé écrit du
Secrétaire général présenté à la Cour, par. 17, 19 et 67).

Si telle est bien l’argumentation de la Roumanie, elle ne semble pas
exempte de difficultés. Le statut de M. Mazilu en qualité de rapporteur
spécial est fondé sur une relation qui continuait d’exister exclusivement
entre lui-même et la Sous-Commission de la lutte contre les mesures dis-
criminatoires et de la protection des minorités. Une décision sur la ques-
tion de savoir si un rapporteur spécial est dans un état de santé tel qu’il est
incapable. de remplir ses fonctions est une décision qui doit être prise
par la Sous-Commission en tant qu’employeur. Etant juridiquement
étrangère à la relation existant entre la Sous-Commission et M. Mazilu,
la Roumanie n’avait pas de base juridique lui permettant d’intervenir
pour imposer son propre point de vue sur la question. I] n’est pas dou-
teux que, d'ordinaire, les Etats ont une compétence interne exclusive sur
les questions relatives à la santé de leurs ressortissants, qu’ils peuvent
intervenir et interviennent effectivement sur ces questions dans les rela-
tions entre employeur et employé. Mais la jurisprudence constante de
la Cour montre bien qu’une question qui serait normalement de la com-
pétence interne d’un Etat cesse de l’être exclusivement lorsque la situa-
tion vient à être aussi régie par des obligations internationales assumées
par cet Etat (voir Décrets de nationalité promulgués en Tunisie et au Maroc,
C.P.JI. série B n° 4, p. 21-24; Acquisition de la nationalité polonaise,
C.P.J.I. série B n° 7,p. 16; Certains emprunts norvégiens, C.I.J. Recueil 1957,
p. 37-38, opinion individuelle de sir Hersch Lauterpacht; et Plateau
continental de la mer Egée, C.I.J. Recueil 1978, p. 24-25).

A mon avis, que ce soit parce qu'ils ont accepté d’accorder des privi-
lèges et immunités à leurs ressortissants pour leur permettre d’exercer
leurs fonctions lorsqu'ils sont nommés experts en missions, ou parce
qu'ils sont parties à la Charte et se sont engagés à favoriser ses objectifs,
les Etats Membres ont implicitement et nécessairement concédé à l’Orga-
nisation des Nations Unies le droit (qui n’est pas contesté en l’espèce) de
décider de bonne foi de l’aptitude de ces ressortissants, pour des motifs de
santé ou autres, à continuer d’exercer leurs fonctions. Si la position de la
Roumanie était juste, cela aurait pour conséquence que l'Organisation
des Nations Unies serait totalement empêchée d’exercer ce droit dès l’ins-
tant où l’Etat dont un expert est ressortissant aurait exprimé l’avis que ce
dernier est trop malade pour travailler. Il n’est pas nécessaire, à mon sens,
d'envisager quelles pourraient être les procédures de règlement utili-
sables s’il surgissait un différend sur le point de savoir si l'Organisation
des Nations Unies a agi de bonne foi.

43
PRIVILÈGES ET IMMUNITÉS (OP. IND. SHAHABUDDEEN) 217

IV. APPLICABILITE DE LA CONVENTION GÉNÉRALE POUR PERMETTRE À UN
EXPERT DE QUITTER SON PAYS DE NATIONALITÉ OU DE RESIDENCE DANS LE
CADRE DE SA MISSION

Le fait que l’avis consultatif de la Cour précise certains des privilèges et
immunités les plus importants accordés aux experts en missions, et donc
à M. Mazilu en cette qualité, ne cadre peut-être pas entièrement avec le
point de vue présenté par le Secrétaire général selon lequel «la demande
adressée à la Cour concerne … non... la nature des privilèges et immunités
dont M. Mazilu pourrait bénéficier en conséquence de son statut... » (avis
consultatif, par. 27). Si la Cour a en fait adopté une conception moins res-
trictive de la portée de la demande c’est, me semble-t-il, que ce point de
vue est acceptable, non en tant que modification du champ de la requête,
mais seulement comme interprétation, ce qui était bien entendu son
propos; et les interprétations possibles avancées devant la Cour ne restrei-
gnent pas la latitude dont elle dispose pour déterminer le sens de la résolu-
tion qui présente la requête (voir le principe analogue adopté dans l’af-
faire de l’Usine de Chorzow, C.P.J.I. série A n° 13, p. 15-16; l'affaire des
Zones franches de la Haute-Savoie et du Pays de Gex, C.P.J.I. série A n° 22,
p. 15, et C.PJ.I. série A/B n° 46, p. 138; l'affaire du Sud-Ouest africain,
C.LJ. Recueil 1966, p.354, opinion dissidente de M. Jessup; et la Demande
en revision et en interprétation de l'arrêt du 24 février 1982 en l'affaire du
Plateau continental (Tunisie/Jamahiriya arabe libyenne) (Tunisie c.
Jamahiriya arabe libyenne), C.IJ. Recueil 1985, p. 223).

Pour déterminer comment il faut interpréter la question soumise à la
Cour, il semblerait que le mieux soit de la placer « dans la situation de fait
et de droit où il convient de l’examiner» (Jnterprétation de l'accord du
25 mars 1951 entre l'OMS et l'Egypte, C.I.J. Recueil 1980, p.76). Cette situa-
tion peut être reconstituée à partir des termes mêmes de la requête,
éclairés par la documentation présentée par le Secrétaire général en
relation avec la résolution de la Sous-Commission à laquelle la requête
se réfère expressément (voir la position adoptée par M. Lauterpacht
en l'affaire de l’Admissibilité de l'audition de pétitionnaires par le Comité
du Sud-Ouest africain, C.IJ. Recueil 1956, p. 36). Interprétée dans ce
contexte, il est assez clair que la requête vise à obtenir une réponse non
seulement sur la question de savoir si la section 22 de l’article VI de la
convention générale est applicable en principe au «cas de M. Dumitru
Mazilu en sa qualité de rapporteur spécial de la Sous-Commission»,
mais aussi, dans l’affirmative, sur la façon dont elle est applicable dans les
circonstances particulières de cette affaire. Si l’on envisage le contexte
et la structure de la requête, les distinctions d’ordre technique entre les
notions d’«applicabilité » et d’« application» n’ont pas pour effet d’ex-
clure ces aspects, à condition que la réponse n’empiète sur aucune ques-
tion portant sur la violation éventuelle de tel ou tel privilège ou immunité.

C’est donc à juste titre, me semble-t-il, que l’avis consultatif a défini les
privilèges et immunités divers dont bénéficient les experts en mis-

44
PRIVILÈGES ET IMMUNITÉS (OP. IND. SHAHABUDDEEN) 218

sions, y compris M. Mazilu. Mais un droit particulier, celui de se déplacer,
mérite, à mon avis, un examen plus attentif. Cet aspect est lié au para-
graphe 55 de l’avis consultatif où il est dit que les rapporteurs et rappor-
teurs spéciaux

«jouissent..., conformément à la section 22, des privilèges et immu-
nités nécessaires pour exercer leurs fonctions, et en particulier pour
établir tous contacts utiles à la préparation, à la rédaction et à la pré-
sentation de leur rapport...»

Ce passage me semble signifier, entre autres choses, que les experts en
missions, qu’ils soient ou non affectés à un endroit déterminé, ont le droit
d’invoquer les privilèges et immunités qui leur sont conférés par la
convention pour quitter leur pays de nationalité ou de résidence dans le
cadre de l’exercice de leur mission. Je partage cette opinion mais je vou-
drais expliquer pourquoi, avec un degré de précision proportionné à l’in-
térêt particulier, sinon primordial, que présente manifestement cette
question pour l’organe requérant, comme on peut le déduire du nombre
de références qui sont faites à tel ou tel de ses aspects, dans l’avis consul-
tatif lui-même (voir les paragraphes 11, 13, 14, 16, 17, 18, 21, 22, 24, 26, 49
et 52).

Par souci de commodité, j’exposerai mes raisons en me référant au do-
cument roumain par lequel la question a été présentée. Traitant M. Mazilu
comme un expert présent dans son propre pays mais affecté à des fonc-
tions ailleurs (hypothèse que j’admettrai aux fins de l’analyse), la Rou-
manie a allégué que:

«la section 22 de la convention prévoit que «les experts … lorsqu'ils
accomplissent des missions pour l'Organisation des Nations Unies,
jouissent, pendant la durée de cette mission, y compris le temps du
voyage, des privilèges et immunités nécessaires pour exercer leurs
fonctions en toute indépendance». Ces dispositions font ressortir
clairement qu’un expert ne jouit pas de privilèges et immunités n’im-
porte où et n'importe quand, mais uniquement dans le pays où il est
envoyé en mission, et seulement pendant la durée de celle-ci, de
même que dans les pays de transit, lors des voyages requis par la mis-
sion. De même, les privilèges et immunités ne peuvent courir que du
moment du départ de l’expert en voyage pour accomplir la mission.
Pour autant que le voyage de l’expert aux fins d’accomplir la mission
pour l'Organisation des Nations Unies n’ait pas commencé, et cela
pour des raisons qui n’ont aucun lien avec son activité d’expert, il n’y
a nul fondement juridique pour prétendre [à] des privilèges et immu-
nités conformément à la convention, sans égard au fait qu’il se trouve
dans son pays de résidence ou dans un autre pays, dans une qualité
autre que celle d’expert.

Dans le pays dont il possède la citoyenneté, dans le pays où il a sa
résidence permanente, ou dans d’autres pays où il pourrait se trouver
en dehors de la mission respective, l'expert ne jouit de privilèges et

45
PRIVILÈGES ET IMMUNITÉS (OP. IND. SHAHABUDDEEN) 219

immunités qu’en ce qui concerne le contenu de l’activité déployée au
cours de sa mission (y compris ses paroles et écrits). » (Exposé écrit
de la Roumanie à la Cour, p. 6. Voir aussi avis consultatif, par. 24.)

J'admets comme exacte l’assertion de la Roumanie selon laquelle «un
expert ne jouit pas de privilèges et immunités n’importe où et n’importe
quand», le caractère fonctionnel de ceux-ci excluant manifestement une
application aussi large et aussi générale. Là où je comprends moins bien,
c’est lorsqu'il semble découler de la position de la Roumanie qu’un expert
présent sur le territoire d’un Etat Membre et qui, pour des raisons totale-
ment étrangères à son activité d’expert, n’a pas effectivement commencé
le voyage qu'il est tenu de faire à l'étranger pour accomplir sa mission,
mais qui souhaite entreprendre ce voyage, ne pourrait, en droit, invoquer
lesdits priviléges et immunités pour commencer ledit voyage. Cette thése
se justifierait, selon la Roumanie, parce que tant que l’expert n’a pas en-
trepris son voyage il n’a droit à aucun privilège et immunité, hormis l’ex-
ception limitée et sans application en l'espèce qui est mentionnée dans
l'exposé. Ainsi, à cette exception mineure près, tant qu’il n’a pas com-
mencé son voyage, l'expert n’a aucun privilège et immunité, et par consé-
quent il ne peut exercer le droit d’entreprendre son voyage. Enfermé dans
ce système, l’expert risque fort d’être dans l’incapacité d’exécuter la mis-
sion que les privilèges et immunités avaient pour objet de lui permettre
d'accomplir. Un résultat aussi surprenant pourrait bien être en contradic-
tion avec la position prise par la Cour sur I’« obligation [d’une partie à un
traité] de ne pas priver [celui-ci] ... de son but et de son objet» (Activités
militaires et paramilitaires au Nicaragua et contre celui-ci, C.J. Recueil
1986, p. 140, par. 280; cf. ibid., p. 249, par. 79, opinion dissidente de
M. Oda). Quoi qu’il en soit, je voudrais aborder la question de la façon
suivante.

En accordant des privilèges et immunités aux experts «pendant la
durée de [leur] mission, y compris le temps du voyage», la section 22 de
l’article VI de la convention considère manifestement l’accomplissement
d’un tel voyage comme un moyen essentiel d'exécution de la mission de
l’expert, ce qui est certainement le cas. Il est tout aussi manifeste qu’un
expert peut avoir besoin de commencer un tel voyage à partir de l’Etat
Membre, quel qu’il soit, dans lequel il se trouve, même s’il s’y trouve à des
fins qui n’ont rien à voir avec sa mission. I] s’ensuit que le droit qui lui est
conféré par cette disposition de jouir «pendant la durée de cette mis-
sion … des privilèges et immunités nécessaires pour exercer [ses] fonctions
en toute indépendance» devrait couvrir le droit pour lui de commencer
un tel voyage entrepris dans le cadre de l’exercice desdites fonctions.
La référence expresse aux « privilèges et immunités...» « pendant la durée
de cette mission, y compris le temps du voyage» ne saurait signifier que
les privilèges et immunités ne pourraient être invoqués que lorsqu'un tel
voyage est effectivement en cours, mais ne pourraient pas l’être pour per-
mettre à l'expert d’exercer son droit de commencer le voyage.

46
PRIVILÈGES ET IMMUNITÉS (OP. IND. SHAHABUDDEEN) 220

En vertu de la section 26 de l’article VII de la convention générale (visée
au paragraphe 43 de l’avis consultatif), un expert a le droit d’obtenir d’un
pays dans lequel il entend se rendre ou qu’il entend traverser dans le cadre
de sa mission des facilités de voyage (y compris la délivrance de tout visa
nécessaire). Exerçant ce droit, l’expert risque donc de demander à cet Etat
des visas et autres facilités et de les obtenir, pour découvrir ensuite qu’il est
dans l’impossibilité de les utiliser s’il ne peut jouir des privilèges et immu-
nités conférés par la section 22 de l’article VI de la convention pour quitter
un Etat Membre dans lequel il se trouve pour une raison qui n’a pas de
rapport avec sa mission.

Certes, les dispositions créant des privilèges et immunités sont d’inter-
prétation stricte (voir Alain Plantey, Droit et pratique de la fonction pu-
blique internationale, Paris, 1977, p. 409, par. 1298); mais des résultats
aussi surprenants que ceux qui viennent d’être évoqués donnent à penser
qu’il faut interpréter les privilèges etimmunités conférés à un expert par la
section 22 de l’article VI de la convention générale comme s’étendant,
sous réserve des limitations stipulées dans cet article, à la protection
contre tous actes propres à faire échec à leur application ou à les vider de
contenu réel et, partant, à empêcher effectivement l’expert de commencer
sa mission ou de la reprendre. On dit qu'il y a péril à citer des maximes,
mais celle-ci semble appropriée: Quando lex aliquid alicui concedit conce-
dere videtur et id sine quo res ipsa esse non potest — «lorsque la loi donne
quelque chose à quelqu'un, elle lui donne aussi ce sans quoi la chose elle-
même ne peut être ».

Expliquant la rareté des références à des sentences arbitrales dans les
arrêts de la Cour, M. Charles De Visscher a écrit:

«la rareté des références à la jurisprudence arbitrale s’explique par
un souci de prudence; la Cour est attentive à ne pas introduire dans
ses décisions des éléments dont le caractère hétérogène pourrait
échapper à sa vigilance » (Charles De Visscher, Théories et réalités en
droit international public, 3° éd., 1960, p. 470).

L’intéressante explication donnée par M. Jessup était la suivante: « La
Cour, en tant que telle, hésite naturellement à citer des personnes privées
ou des tribunaux nationaux de peur de paraître avoir des préjugés ou
des préférences » (Philip C. Jessup, lettre datée du 16 août 1979, Annuaire
de l'Institut de droit international, 1985, vol. 61, I, p. 253). Ces formules
de prudence valent certainement aussi pour d’autres décisions. Mais,
indépendamment du fait qu’individuellement les juges sont un peu
plus libres, je suis persuadé que la pratique judiciaire à l’égard de telles
citations, quelle que soit sa sagesse, n’est pas d’une telle rigueur qu’il
soit en fait interdit à la Cour de bénéficier de l’expérience d’autrui,
en particulier lorsqu'elle ne peut pas trouver dans sa propre jurispru-
dence des orientations précises, comme cela semble être le cas en l’occur-
rence.

Sans prétendre qu’il soit intégralement transposable, je mentionnerai
donc le principe général adopté par la majorité des membres de la Cour

47
PRIVILÈGES ET IMMUNITÉS (OP. IND. SHAHABUDDEEN) 221

européenne des droits de l’homme dans l’affaire Golder (arrêt du 21 fé-
vrier 1975, série À, vol. 18) dans laquelle cette cour devait interpréter le
paragraphe 1 de l’article 6 de la convention européenne des droits de
l’homme, ainsi libellé:

«Toute personne a droit à ce que sa cause soit entendue équitable-
ment, publiquement et dans un délai raisonnable, par un tribunal
indépendant et impartial, établi par la loi, qui décidera, soit des
contestations sur ses droits et obligations de caractère civil, soit du
bien-fondé de toute accusation en matière pénale dirigée contre
elle...»

Reconnaissant que cette disposition ne conférait pas littéralement un
droit d’accés aux tribunaux, la Cour européenne des droits de l’homme à
néanmoins affirmé l’existence d’un tel droit en ces termes:

«Si le droit à Péquité, la publicité et la célérité de la procédure judi-
ciaire ne peut, à coup sûr, s’appliquer qu’à une procédure engagée, il
ne s’ensuit pourtant pas forcément qu’il exclut un droit à l'ouverture
même de celle-ci...» (Ibid. p. 15, par. 32.)

En effet, s’il était vrai que le paragraphe 1 de l’article 6 de la convention
européenne excluait un droit préalable d’entamer une procédure judi-
ciaire, il s’ensuivrait que le droit reconnu par cette disposition à l’équité, la
publicité et la célérité de la procédure judiciaire pourrait être en grande
partie dénué de substance. De même, dans la présente affaire, s’il était vrai
que la section 22 de l’article VI de la convention générale excluait pour un
expert le droit préalable de quitter un Etat Membre pour entreprendre un
voyage dans le cadre de l'exécution de sa mission alors qu’il se trouve sur
le territoire de cet Etat à des fins qui n’ont pas de relation avec la mission,
il s’ensuivrait que le droit qui lui est conféré par cette disposition de jouir
de privilèges et immunités « pendant la durée de cette mission, y compris
le temps du voyage» (sans parler d’autres privilèges et immunités) pour-
rait se révéler illusoire; en outre, la mission elle-même risquerait de ne pas
être accomplie.

Si la situation dans l’affaire Golder différe à plusieurs égards de celle qui
intéresse présentement la Cour, il me semble qu’au plan des principes le
raisonnement tenu dans cette affaire étaie la conclusion que la section 22
de l’article VI de la convention générale est applicable pour permettre
à un expert de quitter le territoire d’un Etat Membre quel qu’il soit afin
d’exécuter sa mission, même si la raison de sa présence dans cet Etat n’a
rien à voir avec la mission.

(Signé) Mohamed SHAHABUDDEEN.

48
